Citation Nr: 1404043	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-42 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, gastritis, and duodenal ulcers.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease, prior to April 23, 2013.

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease, from April 23, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which among other issues, granted service connection for lumbar spine degenerative disc disease, effective October 5, 2009 with a 10 percent initial disability rating and denied service connection for hiatal hernia.  The Veteran has perfected a timely appeal as to those issues.

The Veteran's claim for service connection for a gastrointestinal disorder was initially claimed by the Veteran as service connection for hiatal hernia.  As noted in the discussion below, the evidence indicates various diagnoses other than hiatal hernia that are pertinent to the Veteran's claim.  Accordingly, the Board has expanded the Veteran's claim to include these other diagnoses and has recharacterized the issue as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2011, the Veteran testified during a hearing that was held before the undersigned Veterans Law Judge.  A transcript from those proceedings is associated with the record.

In March 2013, the Board issued a decision in which it denied service connection for bilateral hearing loss and tinnitus while remanding the issues of the Veteran's entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, gastritis, and duodenal ulcers; service connection for a skin disorder, claimed as secondary to herbicide exposure; and an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease.  For the remanded issues, the Board directed further claims development, to include:  obtaining additional records for VA treatment from October 1969 through December 1976; obtaining additional records for any private treatment received by the Veteran since 1997; arranging VA examinations of the Veteran's stomach, skin, and spine; and readjudicating the issues remaining on appeal.

Following satisfactory efforts to comply with the directed claims development, the Appeals Management Center (AMC) in Washington, D.C. issued a May 2013 rating decision which granted service connection for chloracne and a higher 20 percent disability rating for service-connected lumbar spine degenerative disc disease, effective from April 23, 2013.  The AMC also granted an additional and separate disability rating for right lower extremity sciatic radiculopathy, effective from April 23, 2013 with a 10 percent initial disability rating.

The grant of service connection for chloracne and right lower extremity sciatic radiculopathy represent full grants of those issues.  Thus, in the absence of any expressed dissatisfaction received from the Veteran or his representative as to either the effective dates or initial disability ratings assigned for those newly service-connected disabilities, those issues do not remain on appeal before the Board.  The record does not reflect that the Veteran has filed a notice of disagreement with the effective date assigned for either disability or the initial disability evaluations assigned for either disability.  

By contrast, the AMC's award of a higher 20 percent disability rating represents a partial grant as to the issue of the Veteran's entitlement to a higher disability rating for his lumbar spine disability.  Accordingly, the issue of entitlement to a higher initial evaluation for the Veteran's lumbar spine disability remains on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As to the issue of the Veteran's entitlement to service connection for a gastrointestinal disorder, the Veteran's representative expresses in the January 2014 brief ongoing disagreement with VA's denial of service connection for that disability.  Although the representative correctly notes that issue was deferred by the AMC in the May 2013 rating decision, a Supplemental Statement of the Case which readjudicated and reaffirmed VA's previous denials of that issue was provided to the Veteran in June 2013.  Under the circumstances, that issue is ripe for the Board's de novo consideration.

In the foregoing procedural posture, the Board accepts jurisdiction as to the issues of entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, gastritis, and duodenal ulcers; and entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease, prior to April 23, 2013.


FINDINGS OF FACT

1.  The Veteran has current gastroesophageal reflux disease (GERD) and hiatal hernia which are shown by the evidence as being related to his active duty service.

2.  Prior to April 23, 2013, the Veteran's lumbar spine degenerative disc disease was manifested by pain and loss of thoracolumbar motion which included flexion to 65 degrees and combined thoracolumbar motion of 140 degrees.

3.  From April 23, 2013, the Veteran's lumbar spine degenerative disc disease was manifested by pain and loss of thoracolumbar motion; however, the evidence does not show that the extent of lost thoracolumbar motion resulted in flexion of 30 degrees or less or physician-prescribed bed rest.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  For the period prior to April 23, 2013, the criteria for an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  For the period from April 23, 2013, the criteria for an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of the Veteran's entitlement to service connection for a gastrointestinal disorder, given the favorable action taken below, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

With regard to the issue of the Veteran's entitlement to a higher initial disability rating for lumbar spine degenerative disc disease, a pre-rating letter mailed to the Veteran in November 2009 provided notice of the information and evidence needed to substantiate his claim for service connection for a back disability.  This notification would also apply to the "downstream" issues of entitlement to a higher initial disability rating for the service-connected lumbar spine disability.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice concerning the issues of service connection for a back disorder was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, hearing transcript, and VA treatment records have been associated with the record.  The Veteran was also afforded VA examinations of his spine in January 2010 and April 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity, symptoms, and manifestations of the Veteran's lumbar spine degenerative disc disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection for Gastrointestinal Disorder

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Veteran alleges that he has experienced gastrointestinal symptoms since his active duty service.  He acknowledged in his November 2011 hearing testimony and in a medical history provided during an April 2013 VA examination that he did not receive treatment for those symptoms until after his separation from service.

Post-service VA treatment records document complaints of epigastric pain beginning in March 1989.  These records reflect an ongoing diagnosis of gastritis.  In January 1991, an evaluation of the abdomen revealed a duodenal ulcer, psuedodiverticulitis, and moderate duodenitis.

During an April 2013 VA examination, the Veteran continued to report that he has experienced persistent symptoms of heartburn, regurgitation, and pyrosis since his active duty service.  Historically, he reported that he was initially treated for these complaints sometime during 1970, within the first year of his separation from service.  He recalled that he was given Ranitidine for his gastrointestinal symptoms at that time and that he continues to treat his symptoms with a combination of Ranitidine and over-the-counter remedies such as Rolaids and Tums.

The examination confirmed the presence of the symptoms reported by the Veteran but no other objective findings.  An endoscopy performed in January 1991 was reviewed and interpreted by the examiner as showing duodenitis and pyloric erosion.  Based upon the medical history and the findings from the examination, the examiner diagnosed gastroesophageal reflux disease (GERD) and hiatal hernia.  The examiner opined, "it certainly is well within medical reasoning to believe that the [V]eteran did first experience symptoms of gastroesophageal reflux disease dating back to 1970 as he is describing that the symptoms that he is experiencing currently are the same symptoms as he was experiencing in 1970."  In providing this favorable opinion, the examiner acknowledged that he was relying upon the veracity of the Veteran's reported history.

The Board finds that the Veteran credibly reports continuous gastrointestinal symptoms which began during his active duty service.  In view of the same, and in view of the findings and opinions expressed by the VA examiner in his favorable April 2013 opinion, the Board concludes that it is at least as likely as not that the Veteran's current GERD and hiatal hernia were incurred during his active duty service.  Accordingly, the Veteran is entitled to service connection for a gastrointestinal disorder, to include GERD and hiatal hernia.  To that extent, this appeal is granted.

Initial Disability Rating for Lumbar Spine Degenerative Disc Disease

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The March 2010 rating decision which originally granted service connection for the lumbar spine disability reflects that the disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Although the criteria under DC 5243 applies for disabilities due to intervertebral disc syndrome and contemplate periods of incapacitating episodes as the primary basis for its disability ratings, a reading of the RO's rationale indicates that the assigned disability rating was actually assigned on the basis of demonstrated loss of thoracolumbar motion.  Hence, the Veteran's lumbar spine disability appears to have actually been rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula).

As discussed in detail below, the evidence in this case does not show that the Veteran's lumbar spine disability has resulted in intervertebral disc syndrome or periods of incapacitating episodes.  For that reason, the Board agrees that the Veteran's spine disability is more appropriately rated under the General Formula than under DC 5243.

Subject to the foregoing, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that there are no other rating criteria that are applicable to the Veteran's lumbar spine disability.

Under the General Formula, a 10 percent disability rating is assigned where the evidence shows forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is in order where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of thoracolumbar motion is 240 degrees.

Disabilities of the musculoskeletal system, such as spine disabilities, are defined primarily by the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the evidence on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

(A)  Rating prior to April 23, 2010

The pertinent evidence in this case includes a January 2010 VA examination, during which the Veteran reported intermittent and episodic low back pain that had progressed over the years to his current symptoms, which consisted of chronic and daily low back pain.  He stated that he had not sought any medical treatment for his low back since service and that he had "learned to live with it."  He stated that he was having flare-ups of his back pain that occurred weekly, lasted for periods ranging from one hour to a full day, and were precipitated by cold temperatures, overuse, bending and lifting, and prolonged walking or standing.  Functionally, he reported that walking was limited to one quarter of a mile and that he was able to stand for periods of up to 15 to 30 minutes.  Nonetheless, he expressly denied having any periods of incapacitation due to his back pain and also denied having any radiation or neurological symptoms.  Occupationally, the Veteran reported that he had been unemployed, but not retired, since temporary layoffs in October 2009.  He acknowledged that the reason for the layoffs was the lack of available work.

A physical inspection of the spine revealed normal posture, head position, and symmetry.  The Veteran demonstrated an antalgic gait; however, this was attributed to a non-service-connected and work-related left knee injury.  No ankylosis or abnormal spine curvature was seen.  Tenderness and pain were noted during motion.  Demonstrated thoracolumbar motion included flexion from zero to 65 degrees, extension from zero to 10 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  Importantly, repetitive motion of the thoracolumbar spine was productive of pain; however, these pain symptoms did not result in further loss of motion after repetition.  X-rays of the thoracolumbar spine revealed minimal degenerative disc disease at multiple levels, normal spine alignment, and no evidence of spondylosis.  A neurological examination revealed full motor strength, normal muscle tone, full sensation, and full reflexes in all extremities.

In terms of occupational function, the examiner opined that the Veteran's thoracolumbar disability resulted in significant impairment of his occupation.  In that regard, the examiner noted that the Veteran was experiencing decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  In terms of his usual activities of daily living, the examiner determined that the Veteran was moderately impaired from performing chores, shopping, and recreational activities.  The examiner described severe impairment of exercise and determined that the Veteran was prevented from participating in sports.  The Veteran's ability to feed, bathe, dress, and toilet was unimpaired.

During the November 2011 Board hearing, the Veteran described chronic back pain which he rates being a six to seven out of 10 in severity.  He also reported muscle spasms and stated that on some days, his symptoms were such that he was unable to put on his pants and that bending over to tie his shoes was difficult.  Although he did not specify as to any specific activities that were curtailed other than to say he can no longer "play ball," he stated that he was required to be careful as to his physical activities.  He alleged overall that his back symptoms, including range of motion, have worsened since his January 2010 VA spine examination.

Despite the symptoms and complaints expressed during his hearing, VA treatment records from 2011 through April 23, 2013 do not reflect any treatment or evaluation for his low back disability.  In that regard, there is no evidence in the record documenting diminished motion or function since the January 2010 VA examination detailed above.

After careful review and consideration of the evidence pertinent to the period before April 23, 2013, the Board concludes that the Veteran is not entitled to an initial disability rating higher than 10 percent for his lumbar spine disability prior to April 23, 2013.  In that regard, the only range of motion finding pertinent to this staged period showed that the Veteran was able to produce thoracolumbar flexion to 65 degrees and demonstrated combined thoracolumbar motion of 140 degrees.  To the extent that the Veteran reported pain throughout thoracolumbar motion, given the extent of thoracolumbar motion shown by the Veteran despite the reported pain symptoms, there is no indication in the record that such pain resulted in any further loss of function or loss of thoracolumbar motion that approximates the criteria for a higher disability rating under the General Formula.  Further, repetitive thoracolumbar motion was not productive of further loss of thoracolumbar motion.  In view of the foregoing, the disability picture shown prior to April 23, 2013 is simply not consistent with the degree of loss of motion contemplated for a higher 20 percent disability rating (in this case, limitation of thoracolumbar flexion to 60 degrees or less, or combined thoracolumbar motion no greater than 120 degrees).  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42.

Accordingly, the criteria for a disability rating in excess of 10 percent, pursuant to the criteria under the General Formula, have not been met.  Further, in the absence of any objective neurologic findings that are associated with the Veteran's lumbar spine disability, the Veteran is also not entitled to separate disability ratings for any neurologic manifestations during the period before April 23, 2013.


(B)  Rating from April 23, 2013

The Veteran was awarded a higher 20 percent evaluation based on the findings and opinion noted during the April 2013 VA examination.  

During the examination, the Veteran described low back pain, stiffness, achiness, and tightness affecting the midline lumbar region with some occasional spasming affecting the paralumbar musculature.  The Veteran had not had any surgery, or recent chiropractic or physical therapy.  He medicated with over the counter Aleve with some degree of benefit.  He reported no periods of complete incapacity or time lost from work in the past year.  His symptoms worsened with prolonged sitting, standing, and overexertion with bending, lifting, or twisting.  During flare-ups, he would occasionally use a cane or back brace.  He reported flare-ups every four to six weeks severe enough to warrant the use of the brace or cane.  Despite retiring, he performed occasional part-time work as a heavy equipment operator.  

Range of motion testing revealed flexion to 65 degrees with objective evidence of pain beginning at 50 degrees.  Extension was to 10 degrees with pain beginning at 5 degrees.  Right lateral flexion was to 20 degrees with pain at 15 degrees.  Left lateral flexion was to 15 degrees with pain at 10 degrees.  Right lateral rotation was to 15 degrees with pain at 10 degrees.  Left lateral rotation was to 10 degrees with pain at 10 degrees.  The Veteran was noted to have additional limitation in range of motion following repetitive use testing with less movement than normal.  This resulted in painful movement and disturbance of locomotion and an abnormal gait and guarding or muscle spasm in the thoracolumbar spine.  After repetitive use testing, flexion was to 60 degrees; extension was to 10 degrees; right lateral flexion, left lateral flexion, and right lateral rotation were to 15 degrees; and left lateral rotation was to 10 degrees.  The Veteran had 5/5 muscle strength with no muscle atrophy.  It was noted that the Veteran's back disability did not impact his ability to work.  

Upon review and consideration of the foregoing evidence, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent for his degenerative disc disease, for the period from April 23, 2013.  Subject to the rating criteria under the General Formula, although the evidence does indicate that the Veteran's lumbar spine disability was productive of some loss of thoracolumbar motion, there is no evidence that shows that thoracolumbar motion was limited to the extent contemplated for a disability rating higher than 20 percent under the General Formula (limitation of thoracolumbar flexion to 30 degrees or less, or ankylosis).  Again, although findings from the April 2013 VA examination suggest some functional loss after repetitive motion, there is no indication that such functional loss resulted in further loss of motion.  Indeed, repetitive motion testing performed during the examination revealed limitation of flexion to 60 degrees with pain at 50 degree, well above the 30 degrees or less contemplated by a higher rating.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42.  Under the circumstances, the evidence shows that a disability rating higher than 20 percent may also not be awarded on the basis of diminished thoracolumbar motion for the period from April 23, 2010. 

The evidence for the staged period from April 23, 2013, also does not reflect that the Veteran experienced any periods of incapacitation characterized by physician-prescribed bed rest.  Again, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4. Schafrath, 1 Vet. App. 589.  In doing so, the Board notes again that there are no other rating criteria that are applicable to the Veteran's lumbar spine disability for the staged period at issue.

Overall, the Veteran is not entitled to an initial disability rating in excess of 20 percent for degenerative disc disease for the period from April 23, 2010. To that extent, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7.

(C)  Extraschedular Consideration

In considering the applicability of the other various provisions of Title 38 Code of Federal Regulations, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's lumbar spine disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology that are attributable to the Veteran's lumbar spine degenerative disc disease for the staged period at issue.  As discussed above, higher ratings are available under potentially applicable diagnostic codes; however, the Veteran's disability was not productive of the manifestations necessary to warrant higher ratings.  Although the Veteran's primary symptom appears to be pain with loss of thoracolumbar motion, such manifestations have already been contemplated by the assigned disability rating.  In the absence of any objective evidence of further loss of motion or functional loss, a higher disability rating is not warranted.  Moreover, the Veteran's disability did not require hospitalization or surgical intervention. Occupationally, the Veteran reported that he was not employed, however, acknowledged that was due to a lack of available work.  In view of the foregoing, it cannot be said that the available schedular ratings are inadequate for rating the Veteran's disability.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected lumbar spine degenerative disc disease have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for the Veteran's lumbar spine disability.

Overall, the Veteran is not entitled to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease prior to April 23, 2013 or an initial rating in excess of 20 percent from April 23, 2013.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, gastritis, and duodenal ulcers is granted.

Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease, prior to April 23, 2013, is denied.

Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease, from April 23, 2013, is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


